DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The noncompliant sequence disclosures are located in claims 3 and 7 and at the specification at p. 4, lines 31-33, p. 8, line 26, p. 10, lines 19-26, p. 11, lines 4-9, and p. 15, lines 24-25 and Table 3. 
The amino acid sequences GGSC, GGGGSC, and SGGSGGC are missing from the sequence listing. The amino acid sequences (G)nC, (GGS)nC, (GGGGS)nC and (SGGSGG)nC are identified by SEQ ID NOs: 47-50, respectively. However, the amino acid sequences presented in the sequence listing for SEQ ID NOs: 47-50 are different than (G)nC, (GGS)nC, (GGGGS)nC and (SGGSGG)nC. 
The nucleic acid sequences IMT3-IMT10 require sequence identifiers and must be included in the sequence listing. In claim 7, the sequence identifiers must be presented in the format “SEQ ID NO:”.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Claim Objections
Claims 1, 3, 6 and 7 are objected to because of the following informalities: 
an article is missing before the word “sequence” in claim 1, line 3; 
an article is missing before the word “insertion” in claim 1, line 12; 
an article is missing before the word “N-terminal” in claim 3, line 4;
an article is missing before the word “size” in claim 6, line 2; 
an article is missing before “5’-prime” in claim 7, line 2;
the term “serine/alanine” should be “serine or alanine” in claim 2m line 4; 
the word “linkers” should be “linker” in claim 3, line 2; and 
the word “terminal” should be “terminus” in claim 3, line 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the indefinite language is the Markush group. The language is indefinite because the language preceding the Markush group is inconsistent with the alternatives in the Markush group. The language preceding the Markush group states “having at least one non-native cysteine residue at a site selected from the group consisting of.” However, the Markush group recites a list of alternative polypeptide sequences rather than a list of alternative sites for cysteine insertion1. In addition, the claim states that the polypeptide has at least 90% identity to SEQ ID NO: 2 whereas the specification defines the cysteine insertion terminology in terms of SEQ ID NO: 32. As a result of these inconsistencies, the claim is amenable to two plausible constructions: 1) the claim is limited to a polypeptide exhibiting G-CSF activity comprising a polypeptide selected from the group consisting of SEQ ID NOs: 25-37 and 39-46; and 2) the claim encompasses all polypeptides exhibiting G-CSF activity having at least 90% sequence identity to SEQ ID NO: 2 and comprising at least one cysteine insertion at a site selected from the group consisting of between T1 and P2, between P2 and L3, between L3 and G4..... and between Q173 and P174. The dependent claims fail to remedy this issue and are likewise indefinite.
	In claim 2, the indefinite language is the inserted text at line 3. The language is indefinite because the text lacks proper formatting and is incomprehensible.
In claim 3, the indefinite language is the variable n. The variable n is indefinite because it is not defined in the claim.
In claim 3, the indefinite language is “wherein the polypeptide further comprises  short linkers sequence selected from the group consisting of (G)nC (SEQ ID NO: 47), (GGS)nC (SEQ ID NO: 48), (GGGGS)nC (SEQ ID NO: 49) and (SGGSGG)nC (SEQ ID NO: 50)”. The language is indefinite because the amino acid sequences corresponding to SEQ ID NOs: 47-50 in the sequence listing are different than the sequences recited in claim 3. In the sequence listing, SEQ ID NOs: 47-50 are SEQ ID NO: 3 with (G)nC, (GGS)nC, (GGGGS)nC and (SGGSGG)nC, respectively, at the C-terminus. In contrast, claim 3 depends from claim 1, which requires a cysteine insertion not present in the sequence listing for SEQ ID NOs: 47-50. Furthermore, the sequence listing entries are limited to C-terminal fusions whereas the claim allows for N- or C-terminal fusions. As a result, the structure of the polypeptides included in claim 3 is indefinite.
	In claim 7, the indefinite language is “oligodeoxynucleotide sequence with sequence ID: 58 (IMT8), sequence ID: 59 (IMT9) and sequence ID: 60 (IMT10), at 5’ prime sequence of G-CSF for increased expression of G-CSF protein”. The language is indefinite because in one interpretation of the claim, the claim is drawn to a nucleic acid containing all of IMT8, IMT9, IMT10 and SEQ ID NO: 1.  IMT8, IMT9, and IMT10 each encode the same amino acid sequence, and this amino acid sequence is identical to the amino acid sequence encoded by the 5’ end of SEQ ID NO: 1. As a result, a nucleic acid sequence containing each of IMT8, IMT9, IMT10 and SEQ ID NO: 1 encodes a G-GSF with four copies of the N-terminal amino acids. In contrast, the G-CSF protein only contains one copy of this amino acid sequence at its N-terminal sequence.
	In addition, it is not clear how the oligodeoxynucleotide sequences in the first part of the claim are connected to the nucleic acid construct in the second part of the claim. In one interpretation the oligodeoxynucleotide sequences in the first part of the claim are fused with the nucleic acid construct in the second part of the claim. In another interpretation, the claim is drawn to a composition comprising separate nucleic acid molecules. 
	Interpretation of claim 7 is further complicated by the fact that SEQ ID NO: 58 is the same as the 5’ end of SEQ ID NO: 1.
If Applicant intends to claim a codon-optimized nucleic acid for increased expression of a G-CSF polypeptide comprising the nucleic acid sequence of SEQ ID NO: 1, then the claims should be amended to clarify the structure. Dependent claims 8-9 fail to remedy this issue and are likewise rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0109623 A1.
	US 2013/0109623 A1 teaches a G-CSF polypeptide that is identical to instant SEQ ID NO: 3 (see SEQ ID NO: 4). The polypeptide is identical to instant SEQ ID NO: 2 wherein cysteine at position 17 is substituted with serine.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/011166 A1 (IDS 06/23/2020) in view of WO 1999/003887 A1 (IDS 06/23/2020), Tamada et al. (NPL 32, IDS 09/23/2020), and Zink et al. (NPL 33, IDS 09/23/2020).
WO 2007/011166 A1 teaches mutant G-CSF polypeptides which have at least 90% identity to instant SEQ ID NO: 2 and comprise one non-native cysteine insertion in the structurally flexible CD-loop region (p. 8, paragraph [39]). The insertion sites are 130 Cys 131, 131 Cys 132, 134 Cys 135, 135 Cys 136, and 137 Cys 138 (Examples 23-28 and 29-34 at pp. 16-17). WO 2007/011166 A1 teaches site-specific pegylation of the mutant G-CSF at the inserted cysteine (p. 17, paragraph [107]- p. 18, paragraph [109]). The pegylated G-CSF polypeptides have improved half-live and activity relative to a pegylated G-CSF (p. 11, paragraph [50]; p. 21, paragraphs [128]-[130]).
WO 2007/011166 A1 does not teach cysteine insertion at positions selected from T1CP2, P2CL3, L3CG4, G4CP5, P5CA6, A6CS7, S96CP97, P97CE98, L99CG100, P101CT102, E122CE123, L124CG125, M126CA127, P138CA139, A143CF144, R146CR147, R169CH170, H170CL171, L171CA172, A172CQ173 and Q173CP174 of the polypeptide. 
WO 1999/003887 A1 teaches that GH superfamily proteins such as G-CSF can be modified with a cysteine insertion in the A-B loop, B-C loop, C-D loop, the first three or last three amino acids in the A, B, C and D helices and the amino acids proximal to helix A and distal to helix D (p. 3, lines 21-25). The inserted cysteine can be pegylated (p. 3, lines 14-15).
Tamada et al. teach the structure of G-CSF bound to the ligand-binding region of the G-CSF receptor (abstract). Zink et al. teach the structure and dynamics of G-CSF, including loop mobility (abstract).
It would have been obvious to one of ordinary skill in the art to expand the work of WO 2007/011166 A1 by introducing cysteine insertions at additional sites. One of ordinary skill in the art would have been motivated to do so in view of the teaching in WO 1999/003887 A1 that G-CSF can be modified with a cysteine insertion in the A-B loop, B-C loop, C-D loop, the first three or last three amino acids in the A, B, C and D helices and the amino acids proximal to helix A and distal to helix D (p. 3, lines 21-25). The purpose of the work would be to continue the improvement of the half-life and pharmacodynamics of G-CSF. The structural information provided by Tamada et al. and Zink et al. would guide the insertion site selection. These studies establish that the A-B loop is located at positions 42-70, the B-C loop is located at positions 96-101, the C-D loop is located at positions 126-144, the first three or last three amino acids in the A, B, C and D helices are located at positions 11-13, 39-41, 71-73, 93-95, 102-104, 123-125, 145-147, and 168-170,  and the amino acids proximal to helix A and distal to helix D are located at positions 1-10 and 170-176. It would have been obvious to introduce a cysteine between native residues at any of these positions and to pegylate the resulting variant to yield a G-CSF with improved half-life and activity. All of the insertion sites listed in instant claim 1 fall within this range. Therefore, claim 1 is obvious over the prior art.
With respect to claims 4-6, WO 2007/011166 A1 teaches site-specific pegylation of the mutant G-CSF at the inserted cysteine (p. 17, paragraph [107]- p. 18, paragraph [109]). The conjugate is formed with 20 kDa or 30 kDa PEG-maleimide.
With respect to claims 10 and 12, WO 2007/011166 A1 teaches the pharmaceutical use of G-CSF to treat neutropenia (p. 1, paragraph [1]).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The terminology in Markush group is defined in the specification at p. 7, lines 5-10. For example, P5CA6 indicates that a non-native cysteine residue is inserted between proline at position 5 and alanine at position 6 of SEQ ID NO: 3.
        2 SEQ ID NOs: 2 and 3 differ by a C18S substitution.